Citation Nr: 1710036	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  15-39 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), asthma, emphysema, and chronic bronchitis. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1951 to October 1954. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Anglos, California.

The May 2015 rating denied the Veteran's claims for service connection.  The Veteran filed a notice of disagreement (NOD) in June 2015.  A statement of the case (SOC) was issued in August 2015.  Appeal to the Board was perfected with a timely VA Form 9 in October 2015.  The case is properly before the Board. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lung Disability

The Veteran has requested service connection for his lung disabilities, stating he believes it was due to exposure to asbestos and lead pant while on active duty. 

The Veteran's DD-214 indicated his military occupational specialty (MOS) was that of a Post Office Clerk.  The VA Adjudication Procedure Manual indicates that the MOS of postal clerk has a minimal probability of asbestos exposure.  M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3(c).  The Veteran also indicated he was exposed to asbestos insulation in a Jeep he drove in Guam.  Further, the Veteran has stated that he was exposed to lead while chipping off old paint on a ship and repainting it with red lead paint.  The Veteran's private physician has stated that his lung damage was more likely than not related to lead and asbestos exposure; although, a supportive rationale was not provided.

The combination of the Veteran's potential exposure to asbestos and lead paint and his diagnoses of asthma, emphysema, COPD, and chronic bronchitis warranted a VA examination.  That examination was performed by QTC Medical Services in March 2015.  When VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The opinion provided by the QTC examiner was inadequate for the purposes of adjudication.  In particular, the opinion reflects an incomplete review of the record.  The examiner stated in the rationale supporting a negative nexus opinion, that there were no separation or enlistment examinations in the record.  However, the service treatment records (STRs) associated with the Veteran's file do include an entrance examination in August 1951 and a separation examination in October 1954.  This indicates an incomplete review of the pertinent medical evidence, and renders the nexus opinion inadequate for the purposes of adjudicating the issue of entitlement service connection for a lung disability.  Therefore, a remand is required to obtain an adequate addendum opinion on the etiology of the Veteran's lung disability.  

Hearing Loss and Tinnitus

The Veteran has requested service connection for his bilateral hearing loss and tinnitus.  He stated in his NOD that it was due to noise from war game exercises.  In his VA Form 9, he stated it was due to his use of loud needle guns to strip paint.   

The Veteran provided a copy of an audiometric evaluation by Connect Hearing that was consistent with a hearing loss disability.  However, the Veteran has not been provided a VA medical examination.  

VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  

Here there is competent evidence of a current hearing loss disability as well as tinnitus.  The Veteran has provided an audiometric evaluation that indicated a hearing disability.  Further, the Veteran has stated he experiences tinnitus, which he is competent to do.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

There is also evidence that there was event that occurred in service which may have been related to the claimed hearing loss and tinnitus.  Specifically, the Veteran has stated he was exposed to loud noise from war games and the use of a paint-removing gun.  The Veteran is competent to testify to his own experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362   (2005).  The Board also finds these statements credible for the purpose of establishing some in-service noise exposure, noting that the Veteran's other accounts including those about places of service have been supported by his STRs and personnel records.

However, there is not competent medical evidence to adjudicate the Veteran's claim.  There is no competent opinion on the connection between any current bilateral hearing loss or tinnitus and the Veteran's reported tinnitus.  While the Veteran reports a relationship, the record does not indicate he has the requisite training or experience to render a medical nexus opinion.  Therefore, under McLendon, a remand is required to obtain a medical examination and opinion regarding the Veteran's bilateral hearing loss and tinnitus. 

Finally, the Board notes that the audiological examination the Veteran provided comes from a source for which VA has not requested records.  VA has a duty to assist in the development of any sufficiently identified relevant records.  The production of the audiological examination by the Veteran sufficiently identifies relevant treatment from Connect Hearing.  VA should request the Veteran provide a release to obtain any additional records that may exist there or any other place at which he may have received treatment, and associate any records obtained with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for bilateral hearing loss, tinnitus, or a lung disability, to include COPD, asthma, emphysema, and chronic bronchitis.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

He should also be provided with appropriate release for VA to obtain records for the previously identified provider, Connect Hearing.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to the March 2015 QTC examiner, or an appropriate substitute, for an addendum opinion.

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall review the Veteran's claims file and review any additional treatment records associated with the claims file since the last examination.   

Based on examination results and a review of the record the examiner should provide an opinion as to the following:

a.  Identify any current lung disability, to include COPD, asthma, emphysema, and chronic bronchitis, that is supported by the record since approximately June 2014.

b.  For each identified lung disability, is it at least as likely as not (50 percent or greater likelihood) the Veteran's diagnosis is related to his active duty service, to include asbestos or lead pain exposure?

The examiner's attention is directed to the private treatment records from Dr. SBA to include the medical opinion submitted by her in July 2014, and the Veteran's STRs which contain the Veteran's entrance and separation examinations as well as other treatment during his service. 

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding his exposure to asbestos and lead pain.  See the Veteran's statements from July 2014 and March 2015, the June 2015 NOD, and his October 2015 VA Form 9.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

If the examiner finds the Veteran's lung disability is not a result of the Veteran's active service, such an opinion must be reconciled with the opinion provided by Dr. SBA in July 2014. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly dived that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, schedule the Veteran for a VA examination, by an appropriate examiner, to determine the nature, etiology, and severity of his bilateral hearing loss and tinnitus.  

The examiner is requested to review the claims folder, to include this remand.  

Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is related to an event, disease or injury during active service, including acoustic trauma.  

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is related to an event, disease or injury during active service, including acoustic trauma. 

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding his past noise exposure.  See the June 2015 NOD and October 2015 VA Form 9.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




